CAMPBELL, Judge.
This appeal raises the issue of whether Florida Rule of Criminal Procedure 3.191(b)(1) applies to fugitives who are being held in another jurisdiction solely on the basis of charges pending in this state. In Hawkins v. State, 451 So.2d 903 (Fla. 1st DCA 1984), our colleagues of the first district held that the aforesaid rule does so apply. In State v. Bivona, 460 So.2d 469 (Fla. 4th DCA 1985), our colleagues of the fourth district rejected Hawkins and held that the rule does not so apply. We feel the better construction is that adopted in Hawkins and, therefore, hold that Rule 3.191(b)(1) is applicable to fugitives in other jurisdictions who are being held solely for charges pending in this state. Because our supreme court has accepted jurisdiction in Bivona and has heard oral argument but has not rendered a decision, we certify the question:
DOES FLORIDA RULE OF CRIMINAL PROCEDURE 3.191(b)(1) APPLY TO PERSONS HELD IN OTHER JURISDICTIONS SOLELY ON THE BASIS OF CHARGES PENDING IN THIS STATE?
We find no merit in the other issue raised by appellant.
Affirmed.
DANAHY, C.J., and LEHAN, J., concur.